SEABURY, J.
The plaintiff sues to recover commissions alleged to have been earned as a broker. The plaintiff claims that he was employed to secure a person willing to exchange property which he owned for property which he claims the defendant described to him. It does not appear that the defendant owned the property to be exchanged, or that she sustained any relation to it other than that of broker. Moreover, the proof does not show that the plaintiff procured a person willing to make the exchange upon the terms that the defendant specified. The evidence is vague and general, and fails to establish in .any satisfactory manner that the plaintiff was authorized to act as broker, or that he performed services entitling him to recover. Judgment reversed, and new trial ordered, with costs to the appellant to abide the event. All concur.